DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendment filed on 6/27/2022 is entered.  Claim 1 is amended.  Claims 1-8 remain pending in the application.

Response to Arguments
Applicant’s arguments filed on 6/27/2022 have been fully considered and are persuasive.  The rejection of claims 1-8 has been withdrawn. 

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach or reasonably suggest a biological sample automatic analysis system comprising:
a) a preprocessing device having a first sample placement section for placing a plurality of sample containers each accommodating a sample, the preprocessing device being configured to perform preprocessing on the samples in the sample containers placed in the first sample placement section;
b) an analysis device having a second sample placement section for placing a plurality of sample containers each accommodating a respective preprocessed sample which is a sample that has been subjected to the preprocessing by the preprocessing device, the analysis device being configured to perform an analysis on the preprocessed samples in the sample container placed in the second sample placement section;
c) a sample information acquisition unit configured to acquire sample information related to the sample accommodated in each sample container placed in the first sample placement section in association with a sample container identifier assigned to each sample container according to a placement position in the first sample placement section;
d) a sample container identifier management unit configured to manage a sample container identifier assigned to each sample container depending on a placement position in the first sample placement section and to manage a sample container identifier assigned to each sample container depending on a placement position in the second sample placement section, so that a preprocessed sample originating from a sample accommodated in a first sample container among the plurality of sample containers placed in the first sample placement section is dispensed into a second sample container among the plurality of sample containers placed in the second sample placement section, the second sample container having a sample container identifier the same as a sample container identifier of the first sample container, and each sample container placed in the first sample placement section is associated with a respective sample container placed in the second sample placement section; and
 e) an analysis result storage processing unit configured to receive sample information obtained by the sample information acquisition unit and store an analysis result obtained by an analysis by the analysis device on a sample in a sample container to which an arbitrary sample container identifier has been assigned, with or in association with sample information corresponding to the sample container identifier, in accordance with a management by the sample container identifier management unit.
The claims in the instant application are deemed to be directed to a nonobvious improvement over the prior art of record, particularly Tokunaga (US 2013/0009988), who teaches an automatic analyzing device comprising a preprocessing device having a first sample placement section for placing a plurality of sample containers, an analysis device having a second sample placement section for placing a plurality of sample containers each accommodating a respective preprocessed sample which is a sample that has been subjected to the preprocessing, a sample information acquisition unit configured to acquire sample information related to the sample accommodated in each sample container placed in the first sample placement section in association with a sample container identifier assigned to each sample container according to a placement position in the first sample placement section, a sample container identifier management unit configured to manage a sample container identifier assigned to each sample container depending on a placement position in the first sample placement section, and an analysis result storage processing unit configured to receive and store sample information; however Tokunaga fails to further teach that the sample container identifier management unit is configured so that a preprocessed sample originating from a sample accommodated in a first sample container among the plurality of sample containers placed in the first sample placement section is dispensed into a second sample container among the plurality of sample containers placed in the second sample placement section, the second sample container having a sample container identifier the same as a sample container identifier of the first sample container, and each sample container placed in the first sample placement section is associated with a respective sample container placed in the second sample placement section.
The primary reason for allowance of the claims is the combination of the system’s a) preprocessing device having a first sample placement section for placing a plurality of sample containers each accommodating a sample, the preprocessing device being configured to perform preprocessing on the samples in the sample containers placed in the first sample placement section; b) the analysis device having a second sample placement section for placing a plurality of sample containers each accommodating a respective preprocessed sample which is a sample that has been subjected to the preprocessing by the preprocessing device, the analysis device being configured to perform an analysis on the preprocessed samples in the sample container placed in the second sample placement section; c) the sample information acquisition unit configured to acquire sample information related to the sample accommodated in each sample container placed in the first sample placement section in association with a sample container identifier assigned to each sample container according to a placement position in the first sample placement section; d) the sample container identifier management unit configured to manage a sample container identifier assigned to each sample container depending on a placement position in the first sample placement section and to manage a sample container identifier assigned to each sample container depending on a placement position in the second sample placement section so that a preprocessed sample originating from a sample accommodated in a first sample container among the plurality of sample containers placed in the first sample placement section is dispensed into a second sample container among the plurality of sample containers placed in the second sample placement section, the second sample container having a sample container identifier the same as a sample container identifier of the first sample container, and each sample container placed in the first sample placement section is associated with a respective sample container placed in the second sample placement section; and e) the analysis result storage processing unit configured to receive sample information obtained by the sample information acquisition unit and store an analysis result obtained by an analysis by the analysis device on a sample in a sample container to which an arbitrary sample container identifier has been assigned, with or in association with sample information corresponding to the sample container identifier, in accordance with a management by the sample container identifier management unit.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN C TSAI whose telephone number is (571)272-7438. The examiner can normally be reached Monday-Tuesday (8-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 571-272-2293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HSIEN C TSAI/Examiner, Art Unit 2881                                                                                                                                                                                                        
/DAVID E SMITH/Examiner, Art Unit 2881